Dismissed and Memorandum Opinion filed July 3, 2007







Dismissed
and Memorandum Opinion filed July 3, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01057-CV
____________
 
IN THE INTEREST OF S.M.
 
 

 
On Appeal from the
Probate Court No. 3
Harris County,
Texas
Trial Court Cause
No. 129,211
 

 
M E M O R
A N D U M   O P I N I O N
This is
an accelerated appeal from an order for mental health services signed November
22, 2006.  Appellant is represented by Tom Zakes.  The clerk=s record was filed on November 30,
2006, with a notation that it was prepared without advance payment of costs. 
The court reporter, Robin (Kulhanek) Day, notified this court that she had not
been requested to prepare a reporter=s record in this case.  In addition,
our records show that appellant has neither established indigence nor paid the
$125.00 appellate filing fee.  See Tex.
R. App. P. 5 (requiring payment of fees in civil cases unless indigent).  Appellant was notified that the
appellate filing fee was due on November 29, 2006, and on January 4, 2007. 
Appellant filed no response.




On
January 3, 2007, the court sent a notice to the parties stating that unless
appellant provided proof within 15 days that she had requested the reporter=s record and paid for its
preparation, if not indigent, then the appeal  would be considered without a reporter=s record.  No response was filed.  
The
court abated the appeal and directed the trial court to conduct a hearing to
determine whether appellant was indigent and entitled to proceed without
advance payment of costs and receive a free reporter=s record or whether appellant no
longer wished to continue the appeal.  On May 30, 2007, the trial court
forwarded an order to this court in which the court found that appellant no
longer wished to pursue this appeal.  The trial court the dismissed the motion
to determine indigence.
On June
4, 2007, this court notified appellant that unless appellant filed a response
within ten days demonstrating meritorious grounds for continuing the appeal,
the court would consider dismissal of the appeal on its own motion for want of
prosecution.  See Tex. R. App. P.
42.3(b).  Appellant filed no response.
Accordingly,
we order the appeal dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July 3,
2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.